IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-18,391-04


ROBERT MCGAUGH, Relator

v.

EL PASO COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 20040D06500 IN THE 384TH JUDICIAL DISTRICT COURT
FROM EL PASO COUNTY


 Per curiam.

O R D E R



	Relator filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 384th  Judicial District Court of El Paso County on or about August 9, 2011, that more than
35 days have elapsed, and that the application has not yet been forwarded to this Court.  
	 On October 19, 2011, this Court held in abeyance and ordered the District Clerk to respond
as to why the application had not been forwarded to this Court.  On November 21, 2011, this Court
received a response from the District Clerk.  However, that response pertained to a previous
application filed by Relator and disposed by this Court in 2008.  Relator is seeking to compel the
District Clerk to forward a more recent application to this Court.  
	The respondent, the District Clerk of  El Paso County, is therefore ordered to file an
additional response, which may be made by: submitting the record on such habeas corpus
application; submitting a copy of a timely filed order which designates issues to be investigated, see
McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); or stating that Relator has not filed
an application for habeas corpus in El Paso County.  Should the response include an order
designating issues, proof of the date the district attorney's office was served with the habeas
application shall also be submitted with the response.  This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed: December 21, 2011
Do not publish